IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                            NO. 292
                                 :
ORDER AMENDING RULES 311 AND     :                            APPELLATE PROCEDURAL RULES
341 OF THE PENNSYLVANIA RULES OF :
APPELLATE PROCEDURE              :                            DOCKET
                                 :


                                                ORDER

PER CURIAM

       AND NOW, this 9th day of March, 2021, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 49 Pa.B. 10 (January 5, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 311 and 341 of the Pennsylvania Rules of Appellate Procedure are amended
in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2021.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.